NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued February 28, 2007
                              Decided April 18, 2007

                                     Before

                           Hon. KENNETH F. RIPPLE, Circuit Judge

                           Hon. DANIEL A. MANION, Circuit Judge

                           Hon. MICHAEL S. KANNE, Circuit Judge

No. 06-3212
                                              Appeal from the United States
RICHARD BOLTE,                                District Court for the Eastern
    Plaintiff-Appellant,                      District of Wisconsin.

      v.                                      No. 06 C 549

SUPREME COURT OF                              Charles N. Clevert, Jr.,
WISCONSIN, SHIRLEY S.                         Judge.
ABRAHAMSON, Chief Justice, JON
P. WILCOX, Justice, et al.,
      Defendants-Appellees.


                                    ORDER

       Richard Bolte, an attorney admitted to practice law in Wisconsin, was
publicly reprimanded by the Supreme Court of Wisconsin for engaging in the
unauthorized practice of law in Colorado. He responded by filing a federal lawsuit
naming as defendants the Supreme Court of Wisconsin, its justices and the person
who reported his unauthorized practice. Mr. Bolte seeks to void both the reprimand
and a related state-court judgment from Colorado. The district court dismissed for
lack of subject-matter jurisdiction. We affirm.
No. 06-3212                                                                    Page 2

       In 1994, Mr. Bolte entered into a contract in Colorado with Carol Koscove. In
this contract Mr. Bolte agreed to review the royalties due Koscove under a mineral
lease between her and an oil company. At the time Mr. Bolte contracted with
Koscove, he was an inactive member of the Wisconsin Bar. Mr. Bolte began
performing under the contract, and he later obtained permission from the United
States District Court for the District of Colorado to appear pro hac vice in a federal
lawsuit Koscove brought against the oil company. The parties eventually settled,
but Koscove refused to pay Mr. Bolte the entire amount he billed under their
contract. In 1996, Koscove sued Mr. Bolte in a Colorado court for recission of their
contract, arguing that he engaged in the unauthorized practice of law in Colorado
and thus the contract was unenforceable. In 2001, the Colorado Court of Appeals
issued a final decision rescinding the contract and ordering Mr. Bolte to return the
money he had been paid.

       Mr. Bolte then brought suit in the Western District of Wisconsin against
Koscove, her lawyers, the Colorado judge who presided over the recision action and
the county in which the judge sat. See Bolte v. Koscove, No. 05-2774, 2005 WL
3113460, at *1 (7th Cir. Nov. 22, 2005). Mr. Bolte claimed that the Colorado
judgment rescinding his contract with Koscove deprived him of property without
due process, interfered with his contractual rights, and denied him his right to
practice law. Id. The district court dismissed for lack of subject-matter jurisdiction
under the Rooker-Feldman doctrine, see D.C. Ct. App. v. Feldman, 460 U.S. 462,
476, 482-83 (1982); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16 (1923). We
affirmed that judgment. See Bolte, 2005 WL 3113460 at *1-2. We also sanctioned
Mr. Bolte under Federal Rule of Appellate Procedure 38 for filing a frivolous appeal.
Id. at *2.

       Meanwhile, Koscove submitted a grievance against Mr. Bolte in Wisconsin.
In 2003, the Office of Lawyer Regulation in Wisconsin initiated disciplinary
proceedings against Mr. Bolte for the unauthorized practice of law in Colorado. In
2005, the Supreme Court of Wisconsin issued a final disciplinary decision finding
that Mr. Bolte had engaged in the unauthorized practice of law that was not
incident to his pro hac vice admission to the District of Colorado, and that he had
transferred property to avoid collection on the judgment Koscove obtained in
Colorado. See In re Disciplinary Proceedings Against Bolte, 699 N.W.2d 914 (Wis.
2005). The Supreme Court of Wisconsin publicly reprimanded Mr. Bolte and
required him to pay the costs of his disciplinary proceeding.

       Mr. Bolte then filed this suit in the Eastern District of Wisconsin. He claims
under 42 U.S.C. § 1983 that the Supreme Court of Wisconsin and its justices lacked
jurisdiction over the disciplinary proceeding and thus violated his federal
constitutional rights by issuing the reprimand. He alleges, too, that Koscove was a
No. 06-3212                                                                    Page 3

“collaborator and joint actor” with the justices. Additionally, Mr. Bolte names
Koscove and the justices in supplemental, state tort claims based on their roles in
his disciplinary proceeding. Mr. Bolte seeks to void both the reprimand issued in
Wisconsin and the Colorado judgment. He also seeks damages.

      The district court dismissed the complaint. The court reasoned that it lacked
subject-matter jurisdiction under the Rooker-Feldman doctrine. The court also
concluded, in the alternative, that the justices are absolutely immune from suit, and
that Mr. Bolte’s claims against Koscove are barred by his prior federal action.

       On appeal, Mr. Bolte contends that the district court has subject-matter
jurisdiction to entertain his challenge to the reprimand issued by the Supreme
Court of Wisconsin. He argues, essentially, that the Wisconsin court had no
jurisdiction to sanction conduct that occurred outside the state, and that Rooker-
Feldman does not bar review of a judgment entered without jurisdiction. And, he
adds, his challenge to the reprimand is not foreclosed by doctrines of immunity or
preclusion. Mr. Bolte says nothing in his brief about the dismissal of his claims
related to the Colorado judgment, or about any of his supplemental state-law
claims. Accordingly, all of those claims are abandoned. See Blise v. Antaramian,
409 F.3d 861, 866 n.3 (7th Cir. 2005).

       This appeal lacks merit. Mr. Bolte effectively asked the district court to
review and overturn the final decision of the Supreme Court of Wisconsin in
precisely the manner an appellate court would. But, under the Rooker-Feldman
doctrine, federal courts other than the Supreme Court do not have appellate
jurisdiction over state courts, see Lance v. Dennis, 546 U.S. 459, 461 (2006); Rooker,
263 U.S. at 415-16; Holt v. Lake County Bd. of Comm’rs, 408 F.3d 335, 336 (7th Cir.
2005); Ritter v. Ross, 992 F.2d 750, 753 (7th Cir. 1993), and thus cannot entertain
suits brought by state-court losers to review or modify a final decision of a state
court, Exxon Mobil Corp. v. Saudi Basic Indus., 544 U.S. 280, 283-84 (2005);
Feldman, 460 U.S. at 476, 482-83; Rooker, 263 U.S. at 415-16; Holt, 408 F.3d at 336;
Leaf v. Supreme Court Wis., 979 F.2d 589, 596 (7th Cir. 1992). We have recognized
that an attorney disciplinary proceeding is a judicial proceeding that falls within
Rooker-Feldman. See Johnson v. Supreme Court of Ill., 165 F.3d 1140, 1141 (7th
Cir. 1999); Leaf, 979 F.2d at 597; see also Feldman, 460 U.S. at 478-81 (holding that
state-court ruling on plaintiff’s ability to waive participation in bar exam was
judicial).

       It is irrelevant that Mr. Bolte has couched his complaint as a civil rights
action because the suit nevertheless seeks an injunction preventing enforcement of
the reprimand against Mr. Bolte. Such relief would amount to a reversal of the
final judgment of the Wisconsin court. See O’Malley v. Litscher, 465 F.3d 799, 802,
No. 06-3212                                                                    Page 4

804 (7th Cir. 2006); Holt, 408 F.3d at 336; Ritter, 992 F.2d at 754-55; see also Long
v. Shorebank Dev. Corp., 182 F.3d 548, 561 (7th Cir. 1999) (distinguishing claim
alleging injury caused by state-court judgment from claim alleging independent
prior injury that state court failed to remedy). It is also irrelevant that Mr. Bolte
has sued the justices and Koscove individually, because these claims are premised
upon the individuals’ roles in the procurement of the reprimand and share the goal
of undoing its effect. See O’Malley, 465 F.3d at 802; Holt, 408 F.3d at 335-36;
Johnson, 165 F.3d at 1141; Ritter, 992 F.2d at 753-54; Leaf, 979 F.2d at 598.

      The district court’s dismissal of Mr. Bolte’s complaint is affirmed.